ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊՎ-45
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «Հճ». «(մն գնթո1շթ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ` լիազոր մարմին) մի կողմից, ն «ԳԵՈԹԻՄ» ՓԲԸ տնտեսավարող. սուբյեկտը
(այսուհետ` ընդերքօգտագործող), ի դեմս տնօրեն ՀԱՅԿ ԱԼՈՅԱՆԻ, որը գործում է իր
կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով Հայաստանի
Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի Հանրապետության
ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ իրավական ակտերով,
համապատասխանաբար նախարարության ն տնտեսավարող սուբյեկտ
կանոնադր յուններով ն հիմք ընդունելով Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, տրամադրվող
հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի կամ հանքային ջրի աղբյուրի
կամ հորատանցքի շահագործման նախագիծը, կնքեցին սուն ընդերքօգտագործման
պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը կամ
հանքային ջրի աղբյուրը կամ հորատանցքը շահագործման տրամադրելու պայմանները
ն. ժամկետները, լեռնահատկացման կոորդինատները, կամ հանքային ջրի աղբյուրի
կամ հորատանցքի կոորդինատները ն սանիտարական գոտու սահմանները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման, բնապահպանա-
կան, բնության ն շրջակա միջավայրի պահպանության դրամագլխի համալրման,
մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպա-
նական կառավարման պլանը, ընդերքօգտագործման իրավունքի դադարեցման
(զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-տնտեսական
զարգացման ոլորտում ստանձնած պարտավորությունների չափի ն կատարման
ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները, ինչպես նան նրանց
փոխհարաբերությունները կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն Կ 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմինն
ընդերքօգտագործողին տարեկան
2600,0 հազ.տ օգտակար հանածոյի պաշարների մարման

(գտայար-հանածոյի-քանակը, մ" գ/տ)
համար ժամանակավոր տիրապետմանն ու օգտագործմանն Է հանձնում 2009
թի դեկտեմբերի 28ից մինչն 2034թւիի ապրիլի 03ը ( 1ին 4 տարին
բացահանքի շինարարական ն լեռնակապիտալ Լ Աշխատսքների
տնողությունն է) իսկ ընդերքօգտագործողն ընդունում ՀՀ Վայ ոց
Ձորի մարզի Աու մաղի բաների"

Քվարցիտների հանքավայ րի

Մտանթավայրի անվանումը)
ՀՏիգրանես»ն ՀԱրտավազդես»տեղամասերի
Սեղամասի անվանումը կամ հանքային ջրերի աղբյուրի անվանումը կամ հորատանցքի համարը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
56434 հազ.տ

ըստ ՇյՀ Շշկարգերի
Սրմնական Աուղեկից օգտակար հանածոների բանակները ըստկարգերի)
որոնք հատակագծի վրա ն ըստ խիտրությ ան սահմանափակվում են
հետնյ պլ կոորդինատներով՝`

1.2 24400442 58561482 ՒԷ»-2850,0 (-150,0)
2.224400462 "58561721 ԻԷ»-28170 (1170)
Յ.2«4400415 58561845 Է-2810,0 (-110,0)
4.2724400103 58561912 ՒԷ-2814,0 (114.0)
5. 24399789 58561766 Ւ-2886,0 (-186.0)
6. «-4399346 (58562042 Ւ-2919,0 (219.0)
7. 24398990 "58561890 Ւ-2956,0 (-256.0)

8. «-4398990 "58561801 Ւ-2916,0 (216.0)
9. 24399136 58561776 Ւ»-29270 .(-227.0)
10. 24399416 58561439 Ւ-2936,0 .(-236.0)
11. 24399309 "/«58561309 ՒԷ»2882,0 (-182.0)

12. 24399662 "58561036 ՒԷ»27880 (88.0)

ՍԱրամադրվող պաշարների սամանների Ծայ րակեմային կոորդինատները)
Ոսկու միջին պարու նակությունը ըստ ՇյՀ Շշ կարգերի՝ 0.93 գ/տ, Շլ

կարգի` 1.0գ/տ,
Շշ կարգի` 0.87 գ/տ, արծաթի միջին պարու նակությունը ըստ Օյլչ Շշ
կարգերի՝ 3,73 գ/տ, Շլ կարգի` 3.87գ/տ, Շշ կարգի` 3.60 գ/տ

իմնական ն ուղեկից բաղադրիչ ների պարու նակությունը Հ գյտն այլն)

Ոսկի 52664կգ. Արծաթ -210.51տ
(օգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները))

Լեռնսահատկացման սահմանները հառակագծի վրանըստխորությ ան

(հավել ված) համաձայ ն լ եռնահատկացման ակտի թիվ ԼՎ-245
(ակտի համարը)

Պայ մանագրի ԿԱ ՛1 հավել վածով նշվում են ընդերքօգտագործողի
ֆինանսական առաջ արկները լո նրա կողմից վճարվող
ընդերքօգտագործման վճարները:

Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:

-2-
2.2 Լիազոր մարմինը երաշ խվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ312 գրավոր զգուշացնելու նռն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ ափքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ո նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ, բացառությ ամբ օգտակար
հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,

-3-
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Ց.1.11 ընդերքի օգտագործմա, ն պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,
ստուգումների ն ուսումնասիրությ ունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3Յ.1 բացառիկ իրավունքով կատարել ու երկրսբանական
ուսու մնակիրություն լ եռնահատկացման սահմաններում, իսկ

հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ.2 մտնելու ընդերքի տեղամաս ն իրականացնել ու նամագծով
նախանեսված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նսահանման նուսումնաիրությ ան նպատակով.

Յ.3Յ.3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3Յ5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3.6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

-4-
Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով լո
օրենսգրքով նաատեսված պարտավորությունները:

Յ.4 Ընդերքօգտպգործողը պտտալոր է`

Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.ձ4-Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասխհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

3.4.5 վարել երկրսբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարել օգտակար հանածոների պաշարների ամենօրյ աշարժի
գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լիազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10ասահովել ընդերքօգտագործման հետ կապված աշխառսնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովե բնության, պատմ ակ ան ն մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13ապահովե շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն Օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը

-5-
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Ց.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ունսհանված տաածքի,
արդյ ու նահանման ընթացքում առաջացած արտսդրական լ ցակույ տերի
տեղսդիրքի Ան դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ | ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մու տք գործելու գրասենյ ակային, արտադրական,
ասեստայ ին, լ աբորատոր Ապյլ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ,ինչ պես նան թույ լ ատել վերցնել ու փորձանմուշներ,
կատարել կապարպկնքում ն չ ախգրումներ, որոնք անմիջականորեն
առնչվում են ստու գման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականու թյ ունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նատ

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությ ունները.

-6-
4.1.2 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված
պար տավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի.

41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Յաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
ճարների հաշվարկ-հաշվետվություն.

Շ

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.1.3

5.2 Հաշվետվությունների ձների փոփփիման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել

ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սսհմանված վճարներ, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պահից նգործում
է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակահամվածում, եթե
պայ մանագրով սահմանված հիմքերով պայ մանագիրը վաղաժամկետ չի
լուծվել:

6.2 «Պայ մանսգիրը գործում է նան ժամկետի կամ
թու յ լ տվու թ ամբ տրամադրված` ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել է
թույլ տվության պայմանների փոփոխությ ամբ, ապա պայ մանսգիրը
2 արու նակում է գործել ՝ հաշվի առնել ով ա յդփոփոխությունները:

6Յ -Պայ մանագիրը կարողէ լուծվել՝

6.3.1 լ իազոր մարմնի նախտճձեռնությ ամբ՝`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում.

6.32 ընդերքօգտագործողի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դեպքում դիմում ներկայ ացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.

-7-
6.3Յ թու յ լ տվու թյ ան ժամկետի ավարտի դեպքում:

64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սսհմանված դեպքերում Ա կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ յ մանագիրը համարվում է լուծված:

7. Պսյ մանագրում փոփխություն կառտել ու հիմքերը

Լրսհետտփու զման ն (կամ) 2շսհսգործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրսբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված ---:

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեպքեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատատելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանսգիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչ պես նան պայ թյունների, պատեր ազմի,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված
է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ կատարված է
փոխանցում Ֆաքսի միջոցով կողմի ստորն նշված հասցեով կամ այդ
նպատակով կողմի նշած մեկ այլ հասցեով, ընդ որում
յ ու րաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը
կարող է փոխանցվել էլ եկտրոնայ ին փոստի կամ ֆաքսի միջոցով:

11.Այ լ դրույ թներ
11.1 Սույն պայմանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը.

1.2 Սույն պայմանագիրը կազմված է 3 օրինակից` հայերեն լեզվով, որոնք
ունեն հավասարազոր իրավաբանական ուժ.

11.3 Պայմանագրին կցվում է հավելված` Խ 1 ֆինանսական առաջարկները ն
ընդերքօգտագործման վճարները 3 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն

ՀՀ, Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964, ֆաքս' (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող՝ «ԳԵՈԹԻՄ» ՓԲԸ, ք. Երնան, Այգեձոր 1նրբ. 22 շ. 37 բն.:

(փոստային դասիչը, գտնվելու վայրը.)
հեռ. 58-55-55: «Էիչ-Էս-Բի-Սի բանկ», հ/հ 001252600001, հվհհ 00091919

բբ հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը)

ՀՇ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈԹԻՄ» ՓԲԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՀԱՅԿ ԱԼՈՅԱՆ
Ո լանուը, ազգանութ. (անունը, ազգանունը)

7 Հ

ստորագրությունը

«16» - ամ գգ «յշնը: շթ.

ԹԻՄ»

1:

00091919 /,«.

11.2 Ագ."
Հավելված Ի 1

օգտակար հանածոյի արդյունահանման

«ՀԲ. շջ 2012թ. Վ ՊՎ-.24:5՞

ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
մ Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

հհ Աշխատանքների անվանումը Նախատեսվող | Ժամկետ
ներդրումներ,
: հազ. դրամ
1 | Երկրաբանահետախուզական աշխատանքներ 2.460.000 2013-2014
ա) շահագործական, հետախուզման ն
| րահետախուզման աշխատանքներ
բ, երկրաբանական ամփոփ հաշվետվությունների ն. 200.000 2012-2014
տեխնիկա-տնտեսական հիմնավորումների կազմում,
հաստատում աի 5
2 | Ընդերքօգտագործման փաստաթղթերի փաթեթի
ձնակերպում՝
այհանքարդյունահանման լիցենզիայի (հատուկ
| լիցենզիայի) տարեկան պետական տուրքի գումարը | 30.000 2012-2016
բ) ընդերքօգտագործման նախագծի մշակում, |
փորձաքննության անցկացում Է ավ
3 | Հանքավայրի նախապատրաստումը շահագործման 270.000 2012-2014
ս, ճանապարհների ն հաղորդակցուղիների
| կառուցում
| բ) մակաբացման աշխատանքներ: ա են ախ 250.000 2012-2015
գ) արտադրական ն աշխատանքային հրապարակի 250.000 2013-2015
կառուցում
դ) շենքերի, շինությունների Ա օժանդակ 60.000.000 2013-2015
կառույցների ստեղծում ավ |
ե) անհրաժեշտ լեռնահանքային սարքավորումների 2.500.000 2013-2015
ն տրանսպորտային միջոցների ձեռքբերում
զ) էլեկտրամատակարարման ապահովում 650.000 2013-2014
է) լցակույտերի ն հանքաքարի պահեստների 8.500.000 2013-2016
տեղադրման նախապատրաստում |
ը) բուսահողի կուտակում, ռեկուլտիվացիա 50.000 2015
Ընդամենը

75.180.000

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

2.1 ընսդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

22 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

3. Բնության ն շրջակա միջավայրի դրամագլխիէ ն օգտակար հանածոյի
արդյունահանված տարածքի, արդյունահանման ընթացքում առաջացած
արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների
բնակչության անվտանգության ն առողջության ապահովման նպատակով

մշտադիտարկումների վճարներ

31 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի Ա դրանց հարակից
համայնքների բնակչության անվտանգության ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈԹԻՄ» ՓԲԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՀԱՅԿ ԱԼՈՅԱՆ
(անունը, ազգանունը) (անունը, ազգանունը) Ե:

(ատորագրությունը)

«11-

-գլ-
ՀԳեոթիմ» ՓԲ ընկերությանը շահագործման տրամադրված Վայոց Ձորի մարզի Ամուլսարի
ոսկեբեր քվարցիտների հանքավայրի արդյունահանման ՇԱԹՎ-29/245 թույլտվության գործողության
ժամկետը տողում Հ2034 թ-ի ապրիլի 3-ը» բառերը փոխարինվել է` Հ2040 թվականի ապրիլի 3-ը»
բառերով:

Հիմք' ՀՀ էներգետիկայի ն բնական պաշարների նախարարի 2013 թվականի սեպտեմբերի 25-ի թիվ 156-Ա

հրամանը: 2 -

ՀՀ էներգետիկայի ն բնական պաշարների

նախարարության աշխատակազմի ( բ. ա
ընդերքի տրամադրման գործակալության պետ' լ Կ. Հակոբյան

-12-
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ
ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ԹԻՎ ՊՎ-245 ՊԱՅՄԱՆԱԳՐԻ

Հիմք ընդունելով ՀՀ էներգետիկայի ն բնական պաշարների նախարարի
20.03.2014թ. Ա42 -Ա հրամանը ն «ԳԵՈԹԻՄ» ՓԲ ընկերության 2014 թվականի մարտի
14-ի թիվ Հ/Ա-2014/09 6 գրությունը, ՀՀ Վայոց Ձորի մարզի Ամուլսարի ոսկեբեր
քվարցիտների հանքավայրի օգտակար հանածոյի արդյունահանման նպատակով
ընդերքօգտագործման պայմանագրում փոփոխություններ կատարելու մասին, ՀՀ
էներգետիկայի ն բնական պաշարների նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ
ՄՈՎՍԻՍՅԱՆԻ, մի կողմից, ն «ԳԵՈԹԻՄ» ՓԲԸ-ն՝ ի դեմս ՀԱՅԿ ԱԼՈՅԱՆԻ, մյուս
կողմից, կատարում են հետնյալ փոփոխությունները 2012 թվականի սեպտեմբերի 26-ին
կնքած օգտակար հանածոների արդյունահանման նպատակով ընդերքօգտագործման թիվ
ՊՎ-245 պայմանագրում.

1. Պայմանագրի 2.1 կետի առաջին պարբերության մեջ՝

- «2034թ-ի ապրիլի 03-ը» բառերը փոխարինել «2040 թ-ի ապրիլի 03-ը» բառերով, «1-
ին 4 տարին բացահանքի շինարարական ն լեռնակապիտալ աշխատանքների
"` տնողություն Օ0է» բառերը փոխարինել՝ «բացահանքի շինարարական ն
լեռնակապիտալ աշխատանքների ավարտման ժամկետ սահմանել մինչն՝ 2018
թվականի սեպտեմբերի 26-ը» բառերով:

2. Պայմանագրի սույն փոփոխությունն ուժի մեջ է մտնում կողմերի կողմից
ստորագրելու պահից, իսկ Պայմանագիրը շարունակում է գործել՝ հաշվի առնելով
այս փոփոխությունները:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ «ԳԵՈԹԻՄ» ՓԲԸ

(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ շ ՀԱՅԿ ԱԼՈՅԱՆ
(անուն, ազգանուն) (անուն, ազգանուն)

0»

(ստորագրություն)

« Է4 2 2014թ.

Կ.Տ.

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՍԵՊՏԵՄԲԵՐԻ 26-ԻՆ ՎԵՐԱՁԵՎԱԿԵՐՊՎԱԾ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ
ՊՎ-245 ՊԱՅՄԱՆԱԳՐԻ

«22 «7

թ. Երնան ո 2014թ.

Հիմք ընդունելով ՀՀ էներգետիկայի Ա բնական պաշարների նախարարի
Հ 7/ 2014թ. Վ/4ՃԱ հրամանը, Հ««ԳԵՈԹԻՄ»» ՓԲ ընկերության` 2012 թվականի
սեպտեմբերի 26-ի օգտակար հանածոյի արդյունահանման նպատակով ընդերքօգտագործման
թիվ ՊՎ-245 -՛պայմանագրի՝ «ՀՀ2.Պայմանագրի առարկան»» բաժնում՝ ՀՀԼ2-4400442
38561482 ՒՐԹ-2850,0 (150,0), 2.24-4400462 48561721 Է-2817,0 Ը17,0), 3.4-4400415
-8561845 Է-2810,0 (-10,0), 4.4-4400103 (-8561912 Է-2814,0 (114.0), 5. 24399789
38561766 ՒԼ-2886,0 (-186.0), 6. ««4399346 /-8562042 Է-2919,0 (279.0), 7.7-4398990
3-8561890 Է-2956,0 (256.0), 8. 44398990 (-8561801 Է-2916,0 (-276.0), 9. 24399136
3-8561776 Է-2927,0 (227.0), 10. «4399416 -8561439 Է-2936,0(-236.0),11. 2««4399309
58561309 Ի-2882,0 (182.0), 12. »-4399662 ՝/-8561036 Խ-2788,0 (88.0)»»,
կոորդինատները փոխարինել՝ ՀՀ12-4400434 («8561382 Է-2850,0 (150,0),
2.4-4400454 ՝"/-8561621 Է-2817,0 (117.0), 3.4-4400407 7-8561745 ՒԷ-2810,0 (10.0),
4.4-4400095 "/-8561812 Է-2814,0 (14.0), 5. «-4399781 "-8561666 Է-2886,0 (186.0),
6. 24399338 «85619942 ՒԷՀ-2919,0 (219.0), 7. 44398982 ՝-85617790 Խ-2956,0
(256.0),8. 44398982 "Ր -8561701 Է-2916,0 (216.0), 9. 4-4399128 "68561676 ԷՀ-2927,0
(227.0), 10. ,-4399408 ՝/-8561339 Ւ-2936,0 (236.0), 11. 24399301 :/-8561209
Ի-2882,0 (182.0), 12. 4-4399654 ՝Ր-8560936  Ւ-2788,0 (-88.0) ՃՃ/ Պ/ՇՏ-84
կոորդինատներով»»:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման ՊՎ-245 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ « ԳԵՈԹԻՄ » ՓԲԸ

(կազմակերպության անվանումը)

(անունը, ազգանունը)

2»
ՆԵ-
-- Ստորագրությունը

«Ե. 47 2014թ. «Հ». 77 2014թ.

«Տ. Կ.Տ-

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ 2214-2202
Մ անոնըչա' 3 Է

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՍԵՊՏԵՄԲԵՐԻ 26-ԻՆ ՎԵՐԱՁԵՎԱԿԵՐՊՎԱԾ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-245
ՊԱՅՄԱՆԱԳՐԻ
ք. Երնան «7 մ 2014թ.
Հիմք ընդունելով՝ ՀՀ էներգետիկայի ն բնական պաշարների նախարարի 2014թ-ի

նոյեմբերի 24-ի թիվ 286-Ա հրամանը, ՀԳԵՈԹԻՄ» ՓԲ ընկերության հետ՝ 2012
թվականի սեպտեմբերի 26-ի ՊՎ-245 պայմանագրի` Հ2.Պայմանագրի առարկան» բաժնի
2.1 կետում.

1. Հ2600 հազար տ» բառերը փոխարինել Հ10մլն տ» բառերով, Հ2009թ-ի ապրիլի 3-ից
մինչն 2040թ-ի ապրիլի 3-ը» բառերը փոխարինել՝ Հ2009թ-ի ապրիլի 3-ից մինչն 2034 թ-
ի հունվարի 1-ը, այդ թվում՝ 2 տարի շինարարական շրջան, 9 տարի օգտակար
հանածոների արդյունահանում, 7 հանքի փակում» բառերով. Հ ՀՀ Վայոց Ձորի մարզի
Ամուլսարի ոսկեբեր քվարցիտների հանքավայրի (Տիգրանես նե Արտավազդես
տեղամասեր) 56434.5 հազար տ (ձս-52664կգ /0.93գ/տ/, ձջ-210.51 գ/տ /3.73գ/տ/
միջին պարունակությամբ)» բառերը լրացնել էրատո տեղամասով` Հ32941,8 հազար տ
(Ճս-21069կգ  /0.64գ/տ/, ՊՃ9-8386տ  /255գ/տ/ քանակներով ն միջին
պարունակությամբ)» բառերով, տրամադրելով ընդհանուրը՝ 89376,3 հազար տ մարվող
պաշար (ձս-73733 կգ /0,825 գ/տ/, Ճ9-294.367 տ /3,)29 գ/տ քանակներով ն միջին
պարունակությամբ) բառերով:

2. Հորոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ
կոորդինատներով» տողում` ՀՀ.:»-4400434 358561382 Ւ2850,0 (150,0),
2.4-4400454 41-8561621 ՒՀ-2817,0 (117,0), 3.2-4400407 458561745 ՒԷԼ-2810,0 (-
10,0), 4.4-4400095 1»-58561812 ՒԷՇ2814,0 (114.0), 5. 2-4399781 (68561666
Էթ2886,0 (186.0), 6.«-4399338 7(-8561942 ՒՀ-2919,0 (219.0), 7. 7-4398982
38561790 ՒՒՀ2956,0 (-256.0),8. 7-4398982 71-8561701 ՒԼՐՀ2916,0 (216.0), 9.
74399128 1-8561676 Ւ»2927,0 (-227.0), 10. 44399408 1/-8561339 ՒԷԼ-2936,0 (-
236.0), 11. «-4399301 1-8561209 Ւ»-2882,0: (182.0), 12. 2-4399654 (58560936
Էթ2788,0 (88.0) ՀՀՃՋԻ: 7/ՇՏ-84»»- կոորդինատներով բնութագրվող տեղամասն
ընդլայնել՝ Հ1,-4400872 /-8560356 ՒԼ-2807 հ-147, 2,4-4400929 (48560407 Է/-2824
հ-164, 3,4-4401002 58560413 ՒԼ-2827 հ-167, 4,4-4401073 (58560413 Ւ|(-2848 հ-188,
5,4-4401422 71-8560411 Ւ»2785 հ-125, 6,:«-4401585 15:8560508 Ւ-2816 հ-156,
7,6«4401646 71-8560733 ՒՒԻ-2860 հ-200, 8,4-4401465 (-8560930 ՒԼՀ-2846 հ-186,
9,4-4401170 7-8561010 ՒՀ-2838 հ-178, 10,4-4401047 7/-8560750 ՒԷԼՐ-2896 հ-236,
11,4-4400889 4/-8560632 ԷԼՀ-2824 164, 12,4-4400839 (58560471 ԷԼ-2800 հ-140,
13,5-4400832 /-8560379 ՒԼ-2796 հ-136 ՀՃՔԻ/ 7/ՇՏ 84» կոորդինատային համակարգի
կոորդինատներով բնութագրվող Էրատո տեղամասով»».

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման

նպատակով ընդերքօգտագործման ՊՎ-245 պայմանագրի անբաժանելի մասը:

-15-
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ

(անունը, ազգանունը)

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
«ԳԵՈԹԻՄ» ՓԲԸ

(կազմակերպության անվանումը)

ՀԱՅԿ ԱԼՈՅԱՆ

(անունը, ազգանունը)

ստորագրությունը

Տո"

»:

՛
Հավելված 1

օգտակար հանածոյի տրասմաաենն
2 1--.թ. ՈՊՎ.245

ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԲՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

- ---նպատակով ֆինանսական առաջարկները

ԽԻ | Ծախսերի անվանումը Կատարման, Չափը -
ներդրումների մլն ՀՀ դրամ
ժամկետը

1 | Հանքի աշխատանքներ, այդ թվում՝

» Ճանապարհների կառուցում ն
մակաբացման աշխատանքներ

5 Կույտային տարրալվացման
հարթակի ն դատարկ ապարների
հարթակի կառուցում

2 | Կապիտալ, այդ թվում՝

5 Կույտային տարալվացման
հարթակի ն ոսկու կորզման
ֆաբրիկայի կառուցում 2015-2017թթ. 96,211.8

» Սարքավորումներ ն
մեխանիզմներ

» Շենքեր, շինություններ

Յ | Գործառնական ծախսեր հանքի
կարուեճնն ընթացքում 2015-2017թթ. 517.0

Ընդամենը կապիտալ ներդրումներ 108,496.81

2015-2017թթ. 1,768.01

Վերոնշյալ գումարները ներառում են գնային տատանումների ն չնախատեսված
ծախսումների համար հավելում 1070, հետնաբար իրական ծախսումները կարող են
այդքանով պակաս լիել:

Վերոնշյալ գումարները հաշվարկելիս ՀՀ դրամի փոխարժեքը ԱՄՆ դոլարի
նկատմամբ ընդունվել է 410 դրամ 1 ԱՄՆ դոլարի դիմաց:

2. Պետական տուրքի եւ ընդերքօգտագործման վճարներ

2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ
(բնապահպանական, բնօգտագործման կամ ռոյալթի)՝ "Բնապահպանական եւ
բնօգտագործման մասին" Հայաստանի Հանրապետության օրենքով սահմանված
կարգով եւ չափով.

2.2 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան

-17-
պետական տուրք' համաձայն "Պետական տուրքի մասին" Հայաստանի
Հանրապետության օրենքով սահմանված կարգով եւ չափով:

3. Բնության եւ շրջակա միջավայրի դրամագլուխ եւ օգտակար հանածոյի
արդյունահանված տարածքի, արդյունահանման ընթացքում առաջացած
արտադրական լցակույտերի տեղադիրքի եւ դրանց հարակից համայնքների
բնակչության անվտանգության եւ առողջության ապահովման նպատակով
մշտադիտարկումների վճարներ

3.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության եւ
շրջակա միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով եւ վճարման կարգով.

32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի եւ դրանց
հարակից համայնքների բնակչության անվտանգության եւ առողջության
ապահովման նպատակով մշտադիտարկումների վճար՝ Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված չափով եւ վճարման կարգով.

3.3 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

34 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության եւ
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈԹԻՄ» ՓԲԸ
(կազմակերպության անվանումը)
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ ՀԱՅԿ ԱԼՈՅԱՆ
(անունը, ազգանունը) ՀՇ անունը, ազգանութ

ա...

ստորագրությունը)

. ղվրոկնմոր վմզղճդնորով ոկոծմշ ըոսմճոմդմ վտզկրութ դտրօմսեովոՀ վմղզո»
Գ Է դո զ մորով սմզմսիոնզտ վմղոտոոլշոո մզոս ք 1նո դվմղղնստտոլշո
Ծ 5 Է: նքո 1գջնզտո մզղդւսթհսմսիոմողվ 1զ մղղղոոծ/ոլ «ոսհմղկտրետկ դործյսուս լ
ք վմզդուսմթհստվծողոտը 1րո «ոսհոմղկորետկ վմղղծոծժղմոոն ղորմսիողոմսոմղզի
ոմն
5»`՞ղր 'մփոձ մտղկրոք
վմղղոսմնմզՂ | ղորմտտուղ մրւսդտիղո վմզղրւսսոծսծվ րղ ԽԱ

մդորճուրնղը վմղղմվնդոյ ղողտոգտղտ-Հուվծսո մսիոմողվ ստղվ 6վրւսկուի վմղով ջտինոս դղտճ վմզղրւսսոճսծվր

չղվրբմոր մսԵտվ 1զղծոքողմղղ դրո ւզ
Ամվծումջ դոկտղծմզի ղորդոփ վժղով 1զրծտկ ծոստ վմոտ Շ ծվտմտիո՛ վմղղմղոտտոլ:ո ղորջմսծովու վմլտիոմդով 9-լ
մոդ ոսԹթիսծկոծո ղորոմզդորետկ վողղեվմ
դվճվր սղ մմսփ «դսթհսճկողոտր ղվմղմետմօ ղոկտոզտղտ-աովճսո վմդրորով) Ամզղրսսոծսծվր նսիողտողվող
դորճորնգրը ղտկտողտդտ-իովճսո վմղղմդրորով նսիղտե ցժոստսե դաքհսճդնետ դտկտածվրդո վմղտվ նսիկտոփ --լ
«(դտ
դ մորով մսլզմսիոնզտ վմղոտողվՇո մզնոս 5 1Ոո ղվմզղնստոռո|նո նքո 1զջնզտո մզղուսԹթիսմսիոմողվ «զ մղղդոծ/ոլ
'ոսխոմղկորետկ դարծճսուս վմղղղւսթիստվետդոտը 1րո 'ոասհմղկորեոկ վմզղճոժդմոտն ղորմսիտկոմսոմգի)
մմղղրւսնոճսծվը նսիողտտոլող ղորճորնդը դոկոովծսո վթստոռյետ ստղվ 6ճվրսկտփ վմղով Փցռիոզտոռ|ող
իսմեոմջ դորկոփ վմղով իսկտտտխոդ դորդտվտղոսքնմո վմզղսցոդով մտկոտեօ ծվրնսկ վնսջմսծտտեօժծմզնղմ լլ
ամղզղղաթիսմսիտտմու ցոիոզտտովող իսմեոմց դորկոփ վմղո» -լ

մղղուսթհսմսիոտմո ջտիոզտտոլող իսմծոմջ դորկոփ վմղո»
վմետդորհո: ղորջմսեուփեօճմցնղմ

9»6-Իառ ՛Ժ---շշշ--« 7
որդոարաոնենկու նպ մոկոմփեօ

ՇԱ ջոիկիու»

-19-
տվճոիվտիսկզս ղ ոսթոտղսաօմաց

ովծոիվտիսկզս վմզղղոծտիո|
ղ հոժմուվ ղործտիլոմմոտ

մրւսղոտիղո
վմղոոլոց ղ վմզղմդոտտոլնը

չկմտիշչով դործտդոկոմվ
վմղդրսկմոտվնոտՀշր իսկտտտոխղ ղարիսվոհող դոլօրսծնսստ ս վմզղմդոտտոշտ ղոլթհսեղոտիղո դոլթհսձկողմ
վմզղճդնորով ճվկտմով ծղոմն «զ վճմվնոնղտ վմզտոսկոտը ղոկտմնոտմո ղ դոլիսդոհվոխ վմոտիուծվր տկտծմՉ

ղաթհսճկոծտ դործոմվ ղ վմզղծսղոմսծ վմզեմբ զոթնստկոնո
դորջնգտռո վմզղիվտոմգիսսհ ըոսմզղճղքորով Եռիզնդե ղ դոտիտմոր
փոսճմով
դորճոօզրը վմղղլտիռոց դոթհսմնտտմո վծրոկ դւսմթհսծկոծու ղվմզղիվիսվ
ղ մրւսղրվվ վմզղիվտոմզոսսհ վմզղուսթհսկմողսզց ղորկոծր վմոկ ըսմջտմոջ .
մրոսղրվվ վմզղտկզ 16 -
ղորկոշրոմդի ղ դորմսիտտոզվուտ վմղոմնոտմո դոտկտոգտղտտնոսկ:, .
մրւսճոծմտե (վմզդ) վղոմտկղտ վմզսոց/վմզորսց .
մրոսճկոծո/մըոսուսոլոմոլ ղոթրսմվտոկմուղդսզց ըոստմսս դոԹռսողտղտոնսք: -
ոո զ ղաթոսճկոծո ղորհմզկորետկ վոզղեվմ
դվճվը «ղ մմսփ ոսթռսճկողոտը ղվմզմեոմց ղողտողտղտ-ովճսո վմզդմղրորո»
փսճոծծմոծ վմղղդւս

-20-
Ք-6՝99"1

մմղփոՀ վմզղրւսմոցի
ղտկղմտտ մտրտվ ղորճողոկումվ վմզդրսկմտտվնոտշր իսկոտտտող -դտրիսվպոխւտ
ղոթիսծնսստ ս դտթոսեղոտիղու ղոլթիսչկողմ վմղղմղրորով ծճվկտմտվ ծճղոմն զ
վմմվնոնդտ վմգտոսկոծ| ղոկոմնոտմո ղ դվործրոմն ղոթիսղտովոխ վմրոիտծվը տկոծմշ

857 "62:
619-851 մոցի
դոկզմոտ դոկողոլող

մղղրոնդց

վմղղղոքող Հվնմոշ:
տվծոիվտեսկղս|

-21-
ծվկոո սմզմդկ
Ն ԹԽ հոՆ-0Տ | հԳՆ-0. | ԻՂՆ-05 ՊՆ Իւ ւ: ե հՊՆ-ՕՏ|  Ամվետղտրքո
0 ա 2 փսմճոծյղմ ոիորո լ
տմն
619991 | 619:891|| 61989. | 61699. | 69:85. | Թու 619-891 | 619-891 | 619891 | 619-891 | 6/"67Շ | » Պր
«ՀՇ | ջՇ0Շ Տ20Շ ԵՇ

10Շ | 020Շ | 610- 9102 4100 910- Ֆ10Շ | տղՂկրուք
յոսհոփ վմղոով - մմզղմոցի դտղզմոտտ նսիմոցի ղվռիեորոմլ, մոցի Թան եփող

մմղդտղկրութ ղորմուժի
1:1:
96-Ը մոցի
դոկզմոտ ղոկուդոլոՂ
0556 Սղզբունդց
Լ 02 Եղվմստվդսը ղործոտզեզիզս/ղորտտխտձողուղ ջ
028 Եղվմստվղսը վմզմծ ոքմկմզմստո ղ ղվնոօոսղմզկոր|
0-05. տւսղոհվո |
ղ Եղվմստվղսը վմզղմղոտտոլշո ղտրճոիվտհսհղլյ
բումն »» 'ղլր մմգբմը Լ թսկմտտվնտտՀր | Խի

-22-
(Սղսքիսմծոմստոլ
Հ.

(Օղոսղոծեո: «որսղտ)

(Օղսղոծետ «Սորսղտ)
ՂՈՏՍ Ո ոՔո» ՂՈՏՄՈՊՈՇ ՆՂՈՒՍԶ
(Արսսղտիղո ղոլթիսհմզկործտկ)
ՄԺՓ «ՈՎԾՍԶԵ» «ՄՈՄՈՊՈՂ ՎՍՎՂՄՈՉՈա
| .ՆՍԱՍՄԵՈՏԵՕԺՍԳՆՂԺ ՂՈռՈՂԺ ԻՃ ՎՔՈոԻՎՏԳԵՍՎՂՀ 5»
: չ6որվն վմոլսն
ՂՈՈ | բոմն 0յե Վ զիոսնդմ մրորտոկդ վմոլսն Ղող մմգքմտոլսփ վրոմն »» ովղզկմոիշով մմղդմորոսԵ 1ոթղդսմղզի
րր Տվվոխ :սլզմղկ
ԻՂՆ -0Ք ՈՂՆԻՕՏ ավ հ4Ն-0Տ | ԻՂՆ-05 | հԳՆ -0Ք | ԳՆ -0Տ | ԳՆ-05 | հՂՆ -08 մմվեողորըոհղ
Մոսճճոծղմ ոիորո լ
տ
1: 4 86է- 9865Շ| 865 965 869 865 865Շ 865Շ 11:13 Ի «ղր
Զ«0Շ ՆԷ: 1" 8200 ««0Շ լ 0- | 0206 | 6100 810Շ 210Շ Ֆ10: տզհրուք
| (59 մորով
| մմղղմոցջի դողզմոտ նսիմուցի վմղղրոսկմտտվնոտՀր Աոա նո մեռար

| Ազդմոցի ղոդողդչող

-23-
Հավելված Ի 3

օգտակար աո»-2. արդյունահանման
2.67...թ. ՊՎ-245

ըեդերքօգտագործման պայմանագրի

Համայնքների սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ

1. Շրջակա համայնքներիի սոցիալ-տնտեսական զարգացման ոլորտում
ստանձնած պարտավորությունների չափը եւ կատարման ժամկետները

Հ | Պարտավորությունների անվանումը Կատարման | Ներդրումների
ժամկետը / չափը, մլն. ՀՀ

դրամ

Համայնքային ենթակառույցների զարգացում՝

բարելավելու գյուղական ենթակառույցները,

բավարարելու բնակչության սոցիալական

կարիքները, ինչպես օրինակ.

» Դպրոցներ

» Մանկապարտեզ 19.0

» Ճանապարհներ

» Բուժկետեր -պայմանների բարելավում,
անձնակազմի վերապատրաստում

5 նայլն

Գյուղատնտեսության զարգացում` ուղղված
համայնքների տնտեսական զարգացմանը,
ինչպես օրինակ.
» Անասնապահություն - նպաստելու| Տարեկան
անասունների գենետիկայի բարելավմանը Լ
2 կաթնարտադրության բարձրացմանը 25.0
» Այգեգործություն  - հիմնելու շահույթ
ստեղծող ն տնտեսական աճին նպաստող
մոդելներ` լավագույն պրակտիկաների ն
եղած բնական ն մարդկային ռեսուրսների
արդյունավետ օգտագործման միջոցով:

» Կրթություն երեխաների, պատանիների ն
բնակչության այլ խավերի շրջանում.
օրինակ՝

Յ |-սպորտի, արվեստի զարգացում 17.5

Ը իրազեկություն շրջակա միջավայրի

վերաբերյալ ն այլն

Լ4 |. Առողջապահություն - բարելավելու

-24-
մայնքներում առողջապահական
ծառայությունները (բնակչության
բարձրացում, առողջ
հիմնական

Ընդամենլ | 615
նդամենը |

լ գումարները հաշվարկելիս ՀՀ դրամի փոխարժեքը ԱՄՆ դոլարի
ընդունվել է 410 դրամ 1 ԱՄՆ դոլարի դիմաց:

ԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
«ԳԵՈԹԻՄ» ՓԲԸ
(կազմակերպության անվանումը)

ՀԱՅԿ ԱԼՈՅԱՆ
Հ անունը, ազգանուն.

խտորագրությունը

ԵՐԻ ՆԱԽԱՐԱՐ՝

ԱՇ
00091919

-25-
Հավելված 4
օգտակար հանածոյի արդյունահանման
22.72... թ. ՊՎ245

ըեդերքօգտագործման պայմանագրի

Բնապահպանական կառավարման պլան

Բոդերքօգտագործման հետեւանքով բնապահպանական կորուստների նվազեցման,
դարձ ազդեցության կանխարգելման նպատակով պլանավորվող միջոցառումներ:

Բնապահպանական կառավարման պլանը (ԲԿՊ) հանդիսանում է նախատեսվող
ւհեության կազմակերպման ն իրականացման կարնոր գործիք, այն նախանշում է
ժեշտ դիտարկումների, վերահսկման մեխանիզմներ, մեղմացնող միջոցառումներ,
անհրաժեշտ է ձեռնարկել ծրագրի իրականացման ընթացքում՝ շրջակա միջավայրի
բացասական ազդեցություններից խուսափելու, դրանք նվազեցնելու, մեղմացնելու կամ
տուցելու համար: Պլանում նշվում են հնարավոր ազդեցությունները, դրանց առավել
անական վայրերը, առաջարկվող մեղմացնող միջոցառումները, վերջիններիս
կանացման պատասխանատուները ն մոնիթորինգի ծրագիրը:

ՔԵԶ նկարագրում է, թե ինչպես են իրականացվելու ն վերահսկվելու մեղմացնող ն այլ
առումները: Այն ներառում է տեղեկատվություն, թե ով է պատասխանատու

ցվելու ն վերահսկվելու: ԲԿՊ-ներառում է հետնյալը.
(0 Նախատեսվող գործունեության տեղամասերը ն հատվածները,

(0) Պոտենցիալ բնապահպանական ազդեցությունները (ներառյալ սոցիալական,
մշակութային ն հնագիտական ռեսուրսների վրա ազդեցությունը),

(0 Մեղմացնող միջոցառումներ նախապատրաստական, լեռնակապիտալ
շինարարության, շահագործման փուլերում ն գործունեության ավարտի համար:

(ն) Մոնիթորինգի գործողություններ բոլոր նշված փուլերի համար

0) Տարբեր իրավասու կողմերի պարտավորությունները մեղմացնող միջոցառումների ն
մոնիթորինգի իրականացման ընթացքում:

ո: ԲԿՊ կատարման գրավականն է մոնիթորինգի լիարժեք ն ճշգրիտ իրականացումը:

Մոնիտորինգը ինքնահսկման գործիք է, այն հանդիսանում է չափագրման ւ (կամ)
Ճովարկային մեթոդների հիման վրա դիտարկումներով կազմակերպության կողմից իր
աքտադրական պրոցեսի վիճակի, այդ թվում՝ հումքի օգտագործման, դրա ընթացքում
առաջացած վնասակար նյութերի որակի ու քանակի, օգտագործվող բնական ռեսուրսների
աղոսկի ու քանակի եւ բնապահպանական օրենսդրության պահանջներին շրջակա միջավայրի
մոճակի համապատասխանության գնահատման գործընթաց:

Բչաբոհպանական կառավարման պլան.
» Մեղմող միջոցառումներ
4. Մոնիթորինգի ելակետային հետազոտություններ (օդի որակ, ջրի որակ, աղմուկ ն

Հանքավայրի ն մերձակա բնակավայրերի օդի որակի հետազոտում
Տեղանքի մակերնութային ն ստորգետնյա ջրային ռեսուրսների

Տեղանքի ռադիացիոն ֆոնի հետազոտում
Տարածաշրջանի կենդանական ն բուսական աշխարհի հետազոտություն

Բուսահոդի կտրում, տեղափոխում ն պահեստավորում

Մակաբացման ապարների տեղափոխում ն պահեստավորում

Շրջանցիկ առուների վրա կամրջակների տեղադրում

Էրոզիայի ռիսկերին ենթակա տարածքներ ամրացում

Շինարարական նկատառումներով հնագիտական վայրերի հողի օգտագործման

Աշխատանքների ընթացքում հնագիտական գտածո կամ անհայտ իր
Խաղտնաբերելու դեպքում, կապալառուն պետք է հետնի համապատասխան ընթացակարգին

թե Հողային աշխատանքներ՝ հանքաքարի ջարդում ն մանրացում, արտաքին լցակույտի ն
լցակույտի շահագործում ապարների տեղափոխում, շինարարական տեխնիկայի ն
արանսպորտային միջոցների շահագործում
ՅԼ Ջրցան մեքենաների ն մեխանիզմների օգտագործում
32. Շրջանցող առուների անխափան աշխատանքի վերահսկում
3.3- Միջոցներ ձեռնարկել, որ սարքավորումների բոլոր մասերն ունենան
համապատասխան խլացուցիչներ
3.4. Հաստատել երթնեկության արագության սահմանափակումներ
35. Լուծույթների պատրաստումը իրականացնել օդափոխության համակարգերով
Խոռմմղրված տեղամասերում

» Մշտադիտարկման աշխատանքներ (նմուշարկում ն լաբորատոր չափումներ)

« Տարեկան
41 Օդի քիմիական կազմը
42 Ջրերի բիմիական կազմը
4.3. Հողերի հատկությունը ն քիմիական կազմը
44. Ռադիացիոն ֆոնը
45. Բուսական ն կենդանական տեսակները
5. եռամսյակային

-27-
թների արտահոսք

ների աշխատանքը

լային վառելանյութերի, քսայուղերի, քիմիկատների կամ այլ թունավոր
ոահոսքը

ված բուսահողի որակը
տված հողածածկ
զիայի երնույթներ

շի փոշոտվածություն

իչ շերտերի որակ

կան կառավարման պլանի իրականացման համար նախատեսվում է

"40.0 մլն ՀՀ դրամ:

սկան միջոցառումների ն մշտադիտարկումների կառավարման պլանը ենթակւ
ր վերանայման:

Ի ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՆԱԽԱՐԱՐ՝

«ԳԵՈԹԻՄ» ՓԲԸ
(կազմակերպության անվանումը)
ՀԱՅԿ ԱԼՈՅԱՆ

(անունը, ազգանունը)

-28-
ՓՈՓՈԽՈՒԹՅՈՒՆ

ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ ՍԵՊՏԵՄԲԵՐԻ
26-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ԹԻՎ ՊՎ -245 ՊԱՅՄԱՆԱԳՐԻ

Ք.Երնան «2. 04 2016թ.

Հիմք ընդունելով ՁՑՀՀ արտակարգ իրավիճակների նախարարության տեխնիկական
անվտանգության ն ՀՀ բնապահպանության նախարարության շրջակա միջավայրի վրա
ազդեցության փորձաքննությունների դրական եզրակացությունների արժանացած, ՀՀ
Վայոց Ձորի մարզի Ամուլսարի ոսկեբեր քվարցիտների հանքավայրի շահագործման
աշխատանքային նախագծի, հանքաքարի վերամշակման ու ոսկու կորզման
տեխնոլոգիական ռեգլամենտի, շրջակա միջավայրի վրա ազդեցության գնահատման
հաշվետվության փոփոխությունները, «ԳԵՈԹԻՄ» ՓԲ ընկերության, 2016 թ.-ի մարտի 17-ի
թիվ Հ/Ա-2016/151 ն մայիսի 2-ի թիվ Հ/Ա-2016/158 գրությունները, 2012թ.-ի սեպտեմբերի
26-ի՝ օգտակար հանածոյի արդյունահանման նպատակով ընդերքօգտագործման թիվ ՊՎ-
245 պայմանագրի.

Հ օգտակար հանածոների արդյունահանում, 7 տարի հանքի փակում» բառերը
փոխարինել՝ «5 տարի՝ շինարարական շրջան (մինչն 2019 թ.-ի հուլիսի 1-ը), 9 տարի՝
օգտակար հանածոյի արդյունահանում, 5.5 տարի՝ հանքի փակում» բառերով.

2.- Հավելված թիվ 1 «Ֆինանսական առաջարկները ն ընդերքօգտագործման
վճարները»
5 Հավելված թիվ(' 2 «Հանքի փակման ծրագրով նախատեսված
պարտավորությունները»

- Հավելված թիվ 3 «Համայնքների սոցիալ- տնտեսական զարգացման ոլորտում
ստանձնած պարտավորությունները »խմբագրել հետնյալ նոր բովանդակությամբ՝
համաձայն հավելված թիվ 1, հավելված թիվ 2 ն հավելված թիվ 3-ի.

3. Սույն փոփոխությունները ուժի մեջ են մտնում կողմերի կողմից ստորագրելու պահից
ն համարվում են օգտակար հանածոյի 6արդյունահանման նպատակով
ընդերքօգտագործման թիվ ՊՎ -245 պայմանագրի անբաժանելի մասը.

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ ՀԳԵՈԹԻՄ » ՓԲԸ
ԼԵՎՈՆ ՅՈԼՅԱՆ շ. ճ/չ" / ե

22:48» Մ. ::6

213. 607. «70/6» 45.07. 46/6»
Հավելված 81
օգրակար խանե րրոմանանման

եֆ) Է թ. ԱՊՎ-245
ըեդերքօգտրագործման պայմանագրի փոփոխություն
Հավելված 1

օգտակար հանածոյի արդյունահաեման

Ւ/3 ԽԴ միզ ԽՊՎ-245

ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

Խե | Ծախսերի անվանումը Կատարման, Չափը -
ներդրումների մլե ՀՀ դրամ
ժամկետը

1. | Հանքի աշխատանքներ, այդ թվում՝
» ճանապարհների կառուցում ն մակաբացման
աշխատանքներ
» դատարկ ապարների հարթակի կառուցում

մինչն 01.07.2019թ. 1,768.01

2 Կապիտալ, այդ թվում՝

» Կույտային տարալվացման հարթակի, ոսկու
կորզման ֆաբրիկայի, ջարդիչ կայանքի,
փոխակրիչի, ենթակառուցվածքեերի ն
ինժեներական հաղորդակցուղիների
շինարարություն

» Սարքավորումներ ն մեխանիզմներ

».. Շենքերի,շինությունների կառուցում

3 |Գործառնական ծախսեր հանքի կառուցման միչ 01072019թթ 5170

լ | ընթացքում

Ընդամենը կապիտալ ներդրումներ 108,496.81

մինչն 01.07.2019թթ 96.211.8

Վերոնշյալ գումարները չեն ներառում գնային տատանումների ն
չնախատեսված ծախսերի հավելում, հետնաբար իրական ծախսերը կարող են
տարբեր լինել:

2. Պետական տուրքի եւ ընդերքօգտագործման վճարներ

2.1 ընդերքօգտագործման դիմաց  ընդերքօգտագործողների կողմից

Հայաստանի Հանրապետության պետական բյուջե վճարում են պարտադիր

վճարներ (բնապահպանական, բնօգտագործման կամ  ռոյալթի)՝

"Բնապահպանական եւ բնօգտագործման մասին" 6Հայաստանի

Հանրապետության օրենքով սահմանված կարգով եւ չափով.

2.2 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների

կողմից Հայաստանի Հանրապետության պետական բյուջե վճարվում է

տարեկան պետական տուրք` համաձայն "Պետական տուրքի մասին"

Հայաստանի Հանրապետության օրենքով սահմանված կարգով եւ չափով:

Յ. Բնության եւ շրջակա միջավայրի դրամագլուխ եւ օգտակար հանածոյի

արդյունահանված տարածքի, արդյունահանման ընթացքում առաջացած

արտադրական լցակույտերի տեղադիրքի եւ դրանց հարակից համայնքների

բնակչության անվտանգության եւ առողջության ապահովման նպատակով
մշտադիտարկումների վճարներ
3.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից
բնության եւ շրջակա միջավայրի դրամագլխի վճարներ` Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված չափով եւ վճարման
կարգով.
32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի եւ դրանց
հարակից համայնքների բնակչության անվտանգության եւ առողջության
ապահովման նպատակով մշտադիտարկումների վճար՝ 6Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված չափով եւ վճարման կարգով.
3.3 բնապահպանական աշխատանքների իրականացման համար
դրամագլխից ընդերքօգտագործողին տրամադրվող գումարը չի կարող
գերազանցել ընդերքօգտագործողի կատարած հատկացումների չափը.
3.4 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության եւ
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ն ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ ՀԳԵՈԹԻՄ» ՓԲԸ

ԼԵՎՈՆ ՅՈԼՅԱՆ շ ճլչ/«« Ա
43:07. 28/67 25. 07 լռ

-31-
մղործորնգր վմզղմվնղո| ղողոողտղտ-ովճսո մսիտմողվ ստղվ 6վրւսղտփ վճղոով Փողինոս դոճ վմզ

չղվրմոր մսծով 1ղղճոքոկմղղ կն
մմվեռոմօ ղոկողծմզի ղոբղոփ վմղով 1զրելոկ ծոստ վմտտ - Քվտմոիտ վմզղճղտտտոլշտ ղուրջմսեովոշ վմրո
«դտ զ ուսթոսճկոծո դորհմղղործոկ վո
ղվճվր 'ղ մմսփ դսթհսճկողոտր ղվմզմելոմց ղտկտոգտղտ-նտվճսո վմղնորոտվ) մմզդրասսոծսծճվրը նսիողտ
ղորճորբնդբ ղակտողտղտվովծսո վմղզղմորտրտվ նսիղտեծ րոստսԵ ղոթոսծղնետ դակտածվրդտ վմղով

զ մորով սսլզմսիտնզտ վճդոտոո|Հտ մգնով(9 1ոո ղվմզղնստտոլշտ նքո 1գջնդտո մզղղւսթհսմսիոմողվ 'ղ մզդ
ոսոմզկործոկ դարճսուս վմզղղւսմ թհստվեողոտրը րտ «ուստմզկործտկ վմզղճոժղմոտն դորմսիտկոռմմ
մմզղրսսոնսծվր նսիողտտորոդ դորճորնվր դոկտհատվճսո վբստտոլշտ ստղվ 6ճվրսկափ վմղով Չտիողտ
փսմետմջ դորկտփ վմղով իսկտտոհղ ղորդավտաղամնմո վմզդսջտղով մտկոտեօ 6վրնսկ վնսցմսետտք

.ՍմզղուսԹոսմսիտտմոխ ջցտիոզտողվող իսմեոմց դորկու

ՍՎՂՂՎՍՇՋՎՍՍՄԻՈՏՄՈԽ ԶՈԻՈՎՏՈՊՈՂ ԻՍՍԵՈՍԴ ՂՈՌոոՓ ՎԺՂՈ»

վմեսղորքոր ղորջմսետփեօմմդնդմ
9»Իաղ 4-7»
դրդող: 11 ամո մոուհեօ
Շո Փոիկիո»

դաթիսոսփսփ վմեռղորնու ղորջմսծուեօմմգնդմ
օԻԸԻԱԳ 4--ՄՉԺ--60 2,
զուրդովողաքնմու վնցողուվ մակտփեօ

ՇԽ օոիպիո»

տոՑնտվ Ո

:կմտիչով դործոդտկոմվ վմզղբսկմոտվնոտծը իսկոտոհղ ղորիսվտհոտ ղոք(թհսծնսստ չս վմզղմղոտտո| Հո
ղոթհսեղոտիղտ ղոթիսչկաողմ վմզղմղրորով 6վկտմտվ ճղոմն ։ղ վմմվնտնղտ վմղզտրսկոնծ) ղաողոտմնոտմո

ղդ դաոթիսդոհվոհ վմրտիտծվը տղոճմշչ իսկտտտհող (վրովճտիվտոսկգս) դորղեղտկամղի վմզնսվ օոիտոլողլ --

0-19

դոկզմոջ

Պսթրսճկոճու ղոբճոմվ ղ վմզղնսղոմսՀ
վմզեմբ «ղոլթիսճկտծո ղորքնզտո վմզղիվտտմգոսսի հսմղղճղրորտվ ծտիզնդե ղ դտիոմոր

փոսծմով ղորբճուցզր վմզղտիոց ղոքօոսմնտտմտ վժոկ դսշիսծկոծո

ղվմզդիվիսվ դ մրոսղրվվ վմզղիվտոմզոսսհ վմզդղւա(օիսկմուղսզց ղուրկուծը վձոոկ բոսմցումուջ

մրոսղրվվ վմզղտհգԹօ դորկտՀրոմզի դ ղորմսիոտոզվո վմղոմնոտմո ղողտողտղտոնոսքը
Ամբս6ոծմոծ (վմզդ) վղոմտկղզտ վմզստօ/վմզոնսյ .

մրոստկտծո /մբաուսովոմոլ| ղոլթհսմվտտկմողսզց բոստմս|ս ղոթիսողզտդտոնոսքք
ղող դսթիսծկոծտ ղորոմզկորետկ

վողղեվմ ղվծվբ պ մճսփ 'ղւսլօոսճկողոռտրը ղվմզմեռմց դտկտոզտղտվՎովծսո վմղղմդրորոչ

Խոսճոծեմտծ վմզղումթիստրվ
վմզղուսոզս ղվբողնմոր վմզղձղքորով ուկուճմՀ ըւսմճոժղմ վտզդկրոթ ղորջմսետվու: վմղո»
դրո զ մորով այզմսիտնզտ վճդտտտոլՀո
մզնոսքց 11ո դվմզղնստտոլվՀտ նքո 1գջնգտո մզղղւսԹիսմսիոմուղվ :զ մզղղուժո| «ոսոմղկատրեոկ
ղուրծսուս վմզղղսՀիստվետղոտք 11ո «ոոսոմզվործտկ վմղղճոշդմոռոն դորմսիտկոմսոմզԻ

բոմն 5» "ոլր
«մփոՀ վմղղոսմնմզՂ

Ատզհրութ
զորրմոտուլ

Արոսդտիդո վմզղուսսոծսծվ ր

ն)

926"Ե99'լ
14:14

12:12 ՇԵ9՝Ե

625"199 Լ թար |
6ԵՇ 189 Լ օտ |
458"971 Լ Բո |

4 (5 |
լիսղուվնդց| վմսիովո |

բոմն -դլը ՍՅգջմը

Է, |

Հ8"9Լ

ՏՀ"9Տ|
69"0ԵԼ

բոոմն ոյր 956"1Շլ,մոցի ղոդղմտջ
բոմն ղր 957-676 ,մտցի ղտկողոլող

մրոսղտիդտ վմզողյուջ դ վմզղմդոտոովնր

"Սմղփ

վմղղրոսմոցի ղտկզմտտ մտրով ղործոտղոկոմվ վմղզղրըսկմտտվնոտտծր իսկոտոհդ
ղորիսվոհոո ղոլթիսծնսսո ս ղոթիսեղտտիղոտ ղոթիսչկտղմ վմղղժղիորով ծվղոմող
ծղոմն :ղ վմմվնտնղտ վմզտոսկտծ) ղտկոմնտտմտ ղ ղվռիծրոմն ղոլթիսղոյովող

վմլոիտծվը ողոճմՀ իսդտտոհող (վրովճտիվտհսկզս) ղորղեղտկոմդի վմզնսվ օտիտղ|ոչոլ '5
բոմն ղր լց՛9լ.մոցի ղլիիզմոտ
բոմն ղը լց մտցի ղոկողոյիվղ
096 Սղդրոնդ:
02 Ֆղվմստվղսը ղորճոտղեղիղս/դորտոխոծու ջ
0-8 Եղվմստվիվբ ջ
վմղմծ տ(Ակմղմստո դ ղվրոշիսղմղկ
0-09 Մսդոով ի
դ Եղվմստվղսը վմզղճղոտոո| նո դոբծտիվտիս
բոմն »» դր մճգթմը րոսկմոտվնո ԽԱ

Տվվոր սսզծղկ
հԳՆ հԳՆ կում ՒՂՆ հԳՆ ՒԳՆ հԳՆ
ԳՆ -05 ՌԳՆ -05 | հԶՆ -09 -05 | հԳՆ-09 ԻԴՆ -05 մմվեողորրոռ
-09 -09 09 09 -05 -05 ոէ | որրորնիաիեոը
մն |
99 | 19:91 | 199. 19-91 19-91 99. | 199. | 199 | 1991 | 199. | 199. | 199: 195 Հոթ
8200 | 7202 | 9200 «202 1214 աշ | ա. 0. | 020- | 6210- | 8:0- | 7/0. | 9100 Ֆ10- | տզկրուք
(55)
մորով վմ ս
մմզղմոց| թ: 'Ղմտտ նսիմոցի վմզղբսկմոտվնոտՀր ի ոք աա «8
հորան
խոհ սանզճղ|
ՌԳՆ-05 | ՊԵ | ՌԳՆ-0 | հԳՆ -06 Ն | ՊՆ | ԹՆ | ու-ըջ ւՀ ԳՆ | ՈՆՕՏ| Ամվեողորնուռ
-05 -0Տ 09 09 -05 աամտումղմ ուրորուլ
Ե61 Մ | 610 | 612 | 6:02 Ֆ61 Ը | 612 | 610 | 612 | Ֆ61: | 610 | 6104 | 7642 Ն ոԿ
8200 | 720 | 9202 | ««0Շ աշ | լյա | 06. լ 610 | 810- | 7106 | 9100 0 | տղկրութ
(292

մոցի ղոկողոլող

մմզղտզհրութ ղորմոցի

ԺՈՄԺՈՊՈՂ ՎՍՎՁՂՄՈՉՈՆ
ՂՈռՈՂԺ դ ՎՔՈոՎՏԶԵՍԶՂՉՀ 25

Հավելված Ի 3

ե ե
Ժե րին Հաաա

Ըեդերքօգրագործման պայմանագրի փոփոխություն

Հավելված 3

Օգտակ հանածոյի արդյունահանման
«ի 2 ԱԵւ28/72ենվ թ. ԱՊՎ-245
Ըեդերքօգրագործման պայմանագրի

Համայնքների սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած պարտավորություններ

1, Շրջակա համայնքների սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափը ն կատարման ժամկետները

հհ

Պարպտավորությունների անվանումը

Կատարման
ժամկետը

Ներդրումների չափը,
մլե. ՀՀ դրամ

Համայնքային ենթակառույցների զարգացում՝

» Դպրոցների

» Մանկապարտեզների

» Ճանապարհների

պայմանների բարելավում, անձնակազմի
վերապատրաստում ն այլն

Գյուղատնտեսության զարգացում՝

» Անասնապահություն - նպաստելու
անասունների գենետիկայի բարելավմանը ն
կաթնարտադրության բարձրացմանը

Այգեգործություն - հիմնելու շահույթ ստեղծող ն.
տնտեսական աճին նպաստող մոդելներ՝
լավագույն պրակտիկաների ն եղած բնական ն
մարդկային ռեսուրսների արդյունավետ
օգտագործման միջոցով:

Կրթություն՝
5 երեխաների, պատանիների ն
բնակչության այլ խավերի շրջանում
սպորտի, արվեստի զարգացում
5 իրազեկություն շրջակա միջավայրի
վերաբերյալ ն այլն

Տարեկան

19.0

25.0

17.5

Առողջապահություն՝
». համայնքներում առողջապահական
ծառայությունների բարելավում
» բնակչության իրազեկություն բարձրացում,
սարքավորումների ձեռք բերում

Ընդամենը

615

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ն ԲՆԱԿԱՆ
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ
ԼԵՎՈՆ ՅՈԼՅԱՆ

ԷՏ :

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ
ՀԳԵՈԹԻՄ» ՓԲԸ

2) Չվայոշե

1..Ք

,

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ 2012
ԹՎԱԿԱՆԻ ՍԵՊՏԵՄԲԵՐԻ 26-Ի ԹԻՎ ՊՎ-245 ՊԱՅՄԱՆԱԳՐԻ

Ք. Երնան / 2 Ա ութ,
Հիմք ընդունելով՝ ՀՀ էներգետիկայի ն բնական պաշարների նախարարի 2016թ. «3
աաաի Ս 235-Ա հրամանը, ՀԳԵՈԹԻՄ» ՓԲԸ -ի՝ ընդերքօգտագործման թիվ ՊՎ-245

պայմանագրում՝ ՀԳԵՈԹԻՄ» ՓԲԸ» բառերը փոխարինել` ՀԼԻԴԻԱՆ ԱՐՄԵՆԻԱ» ՓԲԸ»
բառերով:

Սույն փոփոխությունը համարվում է` օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման թիվ ՊՎ-245 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀԳԵՈԹԻՄ» ՓԲԸ
(կազմակերպության անվանումը)
ԼԵՎՈՆ ՅՈԼՅԱՆ Հ ամԷ

(անունը, ազգանունը) (անունը, ազգանունը)

(որգի աբա անի ՛ Աաաա Վ
Ի: / 22571 ԻՂԻ ՆԻԱ
«41» 242 Ֆֆ 2016թ. «Ա. ն 25 Ե ը 2

Կ.Տ. : Յի ԿՏ

ՀԱՅԱՍՏԱՆԻ ՀԱՆՐԱՊԵՏՈՒԹՅՈՒՆ
ՏԱՐԱԾՔԱՅԻՆ ԿԱՌԱՎԱՐՄԱՆ ԵՎ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ ՆԱԽԱՐԱՐ

Երնան-0010, Հանրապետությանհր. Կառավարական տուն 3

«01» 0 2019թ. Խ2Զ2.-ս........

ՀՐԱՄԱՆ

«ԼԻԴԻԱՆ ԱՐՄԵՆԻԱ» ՓԲԸ-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ԻՐԱՎՈՒՆՔԸ ՀԱՎԱՍՏՈՂ
ՓԱՍՏԱԹՂԹԵՐՈՒՄ ՓՈՓՈԽՈՒԹՅՈՒՆՆԵՐ ԿԱՏԱՐԵԼՈՒ ՄԱՍԻՆ

Ղեկավարվելով «Նորմատիվ իրավական ակտերի մասին» ՀՀ օրենքի 33-րդ ն 34-րդ
հոդվածներով, հիմք ընդունելով Ընդերքի գործակալության պետի ժամանակավոր
պաշտոնակատարի զեկուցագիրը, ինչպես նան հաշվի առնելով «Կառավարության կառուցվածքի
ն. գործունեության մասին օրենքում փոփոխություններ Ա. լրացումներ կատարելու մասին» 2019
թվականի մայիսի 16-ի Հայաստանի Հանրապետության ՀՕ-31-Ն օրենքի 14-րդ հոդվածը.

ՀՐԱՄԱՅՈՒՄ ԵՄ

1. «Լիդիան Արմենիա» ՓԲ ընկերության ՀՀ Վայոց Ձորի մարզի Ամուլսարի ոսկեբեր

քվարցիտների հանքավայրի 2012թ. սեպտեմբերի 26-ին վերաձնակերպված

ընդերքօգտագործման իրավունքում (թույլտվություն ՇԱԹՎ-29/245, ընդերքօգտագործման թիվ

ՊՎ-245 պայմանագիր, լեռնահատկացման թիվ ԼՎ-245 ակտ) կատարել հետնյալ

փոփոխությունները'

1)2012թ. սեպտեմբերի 26-ի օգտակար հանածոյի արդյունահանման նպատակով
ըեդերքօգտագործման թիվ ՊՎ-29/245 պայմանագրի (այսուհետ պայմանագիր) մեջ'

ա. 21 կետի առաջին պարբերության՝ «5. տարի՝ շինարարական շրջան (մինչն 2019 թ.-ի
հուլիսի 1-ը), 9 տարի՝ օգտակար հանածոյի արդյունահանում, 5.5 տարի' հանքի փակում» բառերը
փոխարինել «շինարարական շրջան՝ մինչն 2020 թ.-ի դեկտեմբերի 31-ը, 9 տարի՝ օգտակար
հանածոյի արդյունահանում, 5.5 տարի՝ հանքի փակում» բառերով,

բ. պայմանագրի Հավելված թիվ 1-ի (Ֆինանսական առաջարկները ն ընդերքօգտագործման

վճարները) 1-ին կետի աղյուսակի 1-ին, 2-րդ, ն 3-րդ տողերում «մինչն 01.07.2019թ.» բառերը
փոխարինել «մինչն 31.12.2020թ.» բառերով:

2. Ընդերքի գործակալության պետին՝ ապահովել.

1) «Լիդիան Արմենիա» ՓԲ ընկերության ընդերքօգտագործման իրավունքը հավաստող
փաստաթղթերում (թույլտվություն  ՇԱԹՎ-29/245, ընդերքօգտագործման թիվ ՊՎ-245
պայմանագիր, լեռնահատկացման թիվ ԼՎ-245 ակտ) համապատասխան փոփոխությունների
կատարումը.

2) համապատասխան գրառումների կատարումն օգտակար հանածոների արդյունահանման
իրավունքի հաշվառման գրանցամատյանում:

3. «Հանրապետական երկրաբանական ֆոնդ» ՊՈԱԿ-ի տնօրենին՝

ապահովել ֆոնդային փաստաթղթերում սույն հրամանից բխող համապատասխան գրառումների
կատարումը՝ Ընդերքի գործակալության կողմից փաստաթղթերի փաթեթը ստանալուց՝ եռօրյա
ժամկետում:

4.Սույն հրամանն ուժի մեջ է մտնում ստորագրման հաջորդող օրվանից:

5.Սուն հրամանի կատարման հսկողությունը վերապահել Հայաստանի Հանրապետության
տարածքային կառավարման ն ենթակառուցվածքների նախարարի տեղակալ Լիլիա
Շուշանյանին:

7/8/2019
222»
ՎԱՉԵ ՏԵՐՏԵՐՅԱՆ

Ջցոօժ եյ: 1:Ք1ԷՔ ՈՃԱ ՄՃՇԻՒ 1201620635

/Ս. Պապիկյան
ԱՄԱՁԱՅՆԱԳԻՐ
ՕԳՏԱԿԱՐ ՀԱՆԱԾ ՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ
ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ 2012 ԹՎԱԿԱՆԻ ՍԵՊՏԵՄԲԵՐԻ 26-Ի ԹԻՎ ՊՎ-245
ՊԱՅՄԱՆԱԳՐԻ ՓՈՓՈԽՈՒԹՅՈՒՆ ԿԱՏԱՐԵԼՈՒ

ք. Երնան «04» /եշիե«/Ն306ր.

1. ՀՀ տարածքային կառավարման ն ենթակառուցվածքների նախարարությունը՝ ի
դեմս նախարար ՍՈՒՐԵՆ ՊԱՊԻԿՅԱՆԻ, որը գործում է ՀՀ անունից, իր
լիազորությունների սահմաններում (այսուհետ՝ լիազոր մարմին) մի կողմից, ն «Լիդիան
Արմենիա» ՓԲԸ տնտեսավարող սուբյեկտը (այսուհետ` ընդերքօգտագործող), ի դեմս
գործադիր տնօրեն ՀԱՅԿ ԱԼՈՅԱՆԻ, որը գործում է կանոնադրության հիման վրա, մյուս
կողմից, ղեկավարվելով ՀՀ քաղաքացիական օրենսգրքով, ՀՀ ընդերքի մասին
օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ իրավական ակտերով, համապատասխանաբար
նախարարության ն տնտեսավարող սուբյեկտի կանոնադրություններով ն հիմք ընդունելով
ՀՀ օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, տրամադրվող
հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի կամ հանքային ջրի աղբյուրի
կամ հորատանցքի ն (կամ) ընդերքօգտագործման թափոնների վերամշակման
օբյեկտի շահագործման նախագիծը, կնքեցին սույն համաձայնագիրը՝ 2012թ սեպտեմբերի

26-ի թիվ ՊՎ 245 ընդերքօգտագործման պայմանագրում (այսուհետ՝ պայմանագիր)
փոփոխություններ կատարելու մասին:

Ընդերքօգտագործման թիվ ՊՎ-245 պայմանագրի՝ «2. Պայմանագրի առարկան»

բաժնի

1. 21 կետի առաջին պարբերության՝ «5 տարի՝ շինարարական շրջան (մինչն 2019 թ.-ի
հուլիսի 1-ը), 9 տարի՝ օգտակար հանածոյի արդյունահանում, 5.5 տարի՝ հանքի փակում»
բառերը փոխարինել «շինարարական շրջան՝ մինչն 2020 թ.-ի դեկտեմբերի 31-ը, 9 տարի՝
օգտակար հանածոյի արդյունահանում, 5.5 տարի՝ հանքի փակում» բառերով,

2. Պայմանագրի Հավելված թիվ 1-ի (Ֆինանսական առաջարկները եվ
ընդերքօգտագործման վճարները) 1-ին կետի աղյուսակի 1-ին, 2-րդ Ա 3-րդ տողերում
«մինչն 01.07.2019թ.» բառերը փոխարինել «մինչն 31.12.2020թ.» բառերով:

Յ. Սոյն փուփոխությունը համալ ում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման թիվ ՊՎ-245 պայմանագրի անբաժանելի մասը ն ուժի
մեջ է մտնում ստորագրման պահից: Տի

ՀՇ ՏԱՐԱԾՔԱՅԻՆ ԿԱՌԱՎԱՐՄԱՆԵՎ `
ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ ՆԱԽԱՐԱՐ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ

«ԼԻԴԻԱՆ ԱՐՄԵՆԻԱ» ՓԲԸ

: 2 ԵՆ ՊԱՊԻԿՅԱՆ ՀԱՅԿ ԱԼՈՅԱ'

(անունը, ազգանունը)

(անունը, ազգանունը)

7/9/2019

(ստորագրությունը)

Շժ քույ յեյ- 2019թ.

Հավելված 1

օգտակար հանածոյի արդյունահանման

ճ2 , ՈՊՎ-245

Ընդերքօգտագործման պայմանագր| փոփոխություն

ՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱ

1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

հհ | Ծախսերի անվանումը Կատարման, Չափը -
ներդրումների մլն ՀՀ դրամ
ժամկետը

1` | Հանքի աշխատանքներ, այդ թվում՝
ն .. ճանապարհների. կառուցում ն մակաբացման
աշխատանքներ մինչն 31.12.2020թ 11768.01
«` Դատարկ ապարների հարթակի կառուցում

2 Կապիտալ, այդթվում՝

» Կույտային տարալվացման հարթակի, ոսկու
կորզման ֆաբրիկայի, ջարդիչ կայանքի,
փոխակրիչի, ենթակառուցվածքների ն
փնժեներական հաղորդակցուղիների մինչն 31.1222020թ 968.8
Բ` շինարարություն
:|5:- Սարքավորումներ ն մեխանիզմներ

» Շենքերի, շինությունների կառուցում

Յ Գործառնական ծախսեր հանքի կառուցման
ընթացքում մինչն 31.12.2020թ 517.0

Ընդամենը կապիտալ ներդրումներ 108,496.81

Վերոնշյալ գումարները չեն ներառում գնային տատանումների Ա չնախատեսված
ծախսերի հավելում, հետնաբար իրական ծախսերը կարող են տարբեր լինել:
2. Պետական տուրքի ն ընդերքօգտագործման վճարներ
21 Ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ
(բնապահպանական, բնօգտագործման կամ ռոյալթի)՝ "Բնապահպանական Ա
բնօգտագործման մասին" Հայաստանի Հանրապետության օրենքով սահմանված
կարգով ն չափով.
2.2 Ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
ուրք՝ համաձայն "Պետական տուրքի մասին" Հայաստանի Հանրապետության
օրենքով սահմանված կարգով ն չափով:

3. Բնության ն շրջակա միջավայրի դրամագլոխ ն օգտակար հանածոյի
արդյունահանված տարածքի, արդյունահանման ընթացքում առաջացած
արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների
բնակչության անվտանգության ն առողջության ապահովման նպատակով
մշտադիտարկումների վճարներ

3.1 Ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն
շրջակա միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

գտակար հանածոյի արդյունահանված տարածքի, արդյունահանման ընթացքում
ջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
երի բնակչության անվտանգության ն առողջության ապահովման
ակով մշտադիտարկումների վճար՝ Հայաստանի 0Հանրապետության
րենսդրությամբ սահմանված չափով ն վճարման կարգով.

3.3 Բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

34 Օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

